Citation Nr: 1214523	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for degenerative joint disease, left knee, status post left knee replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision rendered by the Philadelphia, Pennsylvania Regional Office of the Department of Veterans Affairs (VA).  The Veteran's claims file was transferred to the Denver, Colorado Regional Office (RO) in February 2008.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal but does show that a September 2011 rating decision granted service connection for instability of the right knee which was assigned a 10 percent disability rating, separate and distinct from the already service-connected degenerative joint disease (DJD) of the right knee, status post meniscectomy with well-healed residual scars, which was assigned a 10 percent disability rating.  

Virtual VA also contains a report of a June 6, 2011, examination that appears to have been an official examination of the Veteran's right knee and it reflects an incidental diagnosis pertaining to the left knee.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded the case in September 2011 to afford the Veteran a VA rating examination.  The case has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the Board's September 2011 remand the procedural history of this case was set forth.  In April 2005, the Veteran underwent a left total knee arthroplasty.  Subsequently, the minimum evaluation of 30 percent was granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, was assigned for the residuals of the total replacement of his left knee.  The Veteran underwent a VA rating examination in November 2007. 

The September 2011 Board remand noted that in the Veteran's January 2008 Notice of Disagreement (NOD) and at the April 2011 travel Board hearing the Veteran stated that his left knee disability had worsened since the 2007 VA rating examination.  At the hearing he submitted private medical records revealing he has been receiving pain injections in his left knee as recently as October 2010.  

Virtual VA also contains a report of a June 6, 2011, examination that appears to have been an official examination of the Veteran's right knee and it contains an incidental diagnosis pertaining to the left knee.  That incidental diagnosis was status post left knee total arthroplasty with residual scars and "moderate instability."  That incidental diagnosis was based on examination findings but the report of that examination explicitly states that "this was not further evaluated as it is outside the scope of the focused exam."  

Following the Board remand, the Supervisor of Compensation and Pension at the Denver VA Medical Center sent the Veteran a letter dated September 29, 2011, requesting him to contact that facility to arrange for his disability examination.  It was stated that an attempt would be made to contact him by phone and that if VA personnel had already spoken to him to disregard this letter.  On the other hand, if VA personnel were unable to contact him or did not hear from him within 10 business days, it would be assumed that he was not currently interested in pursuing his disability claim and his claim would be returned to the VA RO, which might result in his benefits or claim being interrupted or suspended.  

On file is a VA record stating that the Veteran's examination had been "canceled by MAS" because the "Veteran failed to respond to letters or phone."  This language was quoted in a December 23, 2011, Supplemental Statement of the Case (SSOC).  

In a letter, dated January 14, 2012, the Veteran stated that he had in fact called the number referenced in the September 2011 VA letter.  He had called in mid-October to set up an appointment and had been informed at that time that the request had been cancelled and that "they would get back to me."  However, that never happened.  He had been working with his Veterans Service Organization representative to find out why.  Also, the Veteran had moved and he desired to reschedule the examination and to have the examination at a facility near his new residence in Houston, Texas.  

In the January 2012 letter the Veteran also reported that he had another "recent exam (June 2011) by a VA contract examiner" related to re-evaluation of the disability rating for his service-connected right knee and that examiner had stated that the evaluation was to include examination of both knees.  

Accordingly, a new examination must be ordered to properly measure the extent to which the Veteran's left knee disability has worsened.  

The Veteran is hereby notified that it is his responsibility to report for the VA examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the appropriate steps to ensure that a complete copy of the report of any VA or official examination either or both of the Veteran's knees which was conducted in June 2011 is contained in the claim file.  This is to include any examination or evaluation conducted by a VA contract examiner.  This report, or a copy thereof, should be associated with the claim file.  

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his left knee disability.  All necessary studies and tests are to be accomplished.  The entire claims file and a copy of this REMAND should be made available to and reviewed by the VA examiner in conjunction with the examination.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of the current left knee disability. 

All indicated tests, studies and, if needed, X-rays should be performed.  The report should set forth all objective findings regarding the left knee, including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability in the knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  

The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of the knee, and the extent and nature of any additional impairment from any of these, as well as during any flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions. 

3.  Once the above action has been completed, the claim for increase should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and they should afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

